On Petition por Rehearing.
Nichols, J.
5. Supporting her petition for rehearing, appellee in a forcéful brief calls our attention to certain expressions by witnesses, with reference to Arsenal avenue, as being some evidence that Arsenal avenue crosses the railroad tracks of appellant; but these expressions, used only for the purposes of locating the event about which the witnesses testified, without intention of fixing boundaries, cannot prevail against an uncontroverted and unquestioned official plat of the situation recorded October 2, 1871, in plat book 3 of Marion county at page 208, put in evidence by appellee, which plat evidenced the legal dedication of Arsenal avenue as a public highway, and which shows that Arsenal avenue extended only to the south line of the donor’s lots, which was also the north line of appellant’s right of way; the railroad having theretofore been built,- and being then in operation. We note, also, that the south line of the south tier of lots of this plat is fifteen feet north of the north track of the rail*65road, and that Maryland street is not therein mentioned. It is true that the records show that Maryland street is a street in the city .of Indianapolis, and that by ordinance appellant had been granted the right to lay its tracks in such street, but it does not follow from this that there was a Maryland street at the place where the accident occurred. Appellee says that it is well-settled law that courts will take judicial knowledge of geographical locations. If we were to ignore the case of Grusenmeyer v. City of Logansport (1881), 76 Ind. 549, and hold that the principle announced by appellee applies to the existence and location of streets inside of the city limits, we might probably take judicial, notice that Arsenal avenue only extended to within fifteen feet of the tracks of appellee, and that there never was, and was not at the time of the accident involved, any Maryland street between State street on the east of Arsenal avenue and Michigan street on the west. Sustaining this probability, it is significant that §2170 of General Ordinance No. 24 of the city of Indianapolis, put in evidence by appellee, and granting the right to lay the railroad tracks in Maryland street, provides that the railroad company shall construct culverts and street gutters along the north line of Maryland street, but from State street west to Michigan street it provides that the company shall lay a 24-inch Akron sewer pipe, or other pipe equally as good, along the north of said company’s real estate. As there must be another trial, the question whether there was an Arsenal avenue or a Maryland street at the place of the accident can be definitely determined, and upon this must depend the ultimate question as to whether appellee’s decedent was a trespasser.
The petition for rehearing is overruled.